Case 21-31224-mvl11 Doc 14 Filed 07/02/21           Entered 07/02/21 10:10:32       Page 1 of 5




Rachael L. Smiley (State Bar. No. 24066158)
Alex Campbell (State Bar No. 24095536)
FERGUSON BRASWELL FRASER KUBASTA PC
2500 Dallas Parkway, Suite 600
Plano, TX 75093
Phone: 972-378-9111
Fax: 972-378-9115
rsmiley@fbfk.law
acampbell@fbfk.law

PROPOSED COUNSEL FOR DEBTOR IN POSSESSION


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

                                               §
In re                                          §           Chapter 11
                                               §
POGO ENERGY, LLC,                              §           Case No. 21-31224-MVL
                                               §
                                               §
               Debtor.                         §
                                               §

   NOTICE OF EMERGENCY HEARING ON CERTAIN “FIRST-DAY” MATTERS

        PLEASE TAKE NOTICE that an emergency hearing will be held on the following motions

(the “First-Day Motions”) on Tuesday, July 6, 2021 at 9:30 a.m. C.T. before the Honorable

Michelle V. Larson at the United States Bankruptcy Court for the Northern District of Texas via

WebEx and/or telephonic participation at https://us-courts.webex.com/meet/larson on the following

motions:

              Debtor’s Emergency Motion for an Interim and Final Order (i) Prohibiting
               Utilities from Altering, Refusing, or Discontinuing Service; and (ii)
               Determining Adequate Assurance of Payment for Future Services [Docket
               No. 5]

              Debtor’s Emergency Motion for Entry of Interim and Final Orders
               Authorizing the Debtor to (I) Continue Pre-Petition Insurance Program; and
               (II) Pay Any Pre-Petition Premiums and Related Obligations [Docket
               No.6];
Case 21-31224-mvl11 Doc 14 Filed 07/02/21            Entered 07/02/21 10:10:32        Page 2 of 5




                Debtor’s Emergency Motion for an Interim and Final Order Authorizing the
                 Debtor to (I) Honor Customer Prepayments and Refunds of Electricity
                 Services, (II) Receive, Process, and Honor E-Commerce Transactions, and
                 (III) Pay Certain Fees Associated with E-Commerce Transactions [Docket
                 No. 7];

                Debtor’s Emergency Motion for an Interim and Final Order Authorizing
                 Continued Use of Existing (a) Cash Management System, (b) Accounts, and
                 (c) Related Practices [Docket No. 8]; and

                Debtor’s Emergency Motion for Interim and Final Use of Cash Collateral
                 [Docket No. 9].

A copy of Judge Larson’s WebEx Hearing Instructions is attached to this Notice. Please take

further notice that no in-person attendance will be permitted at the hearing unless the Court orders

otherwise.

Respectfully submitted: July 2, 2021          FERGUSON BRASWELL
                                              FRASER KUBASTA PC

                                              By: /s/ Rachael L. Smiley
                                              Rachael L. Smiley (State Bar. No.24066158)
                                              Alex Campbell (State Bar No. 24095536)
                                              2500 Dallas Parkway, Suite 600
                                              Plano, TX 75093
                                              Phone: 972-378-9111
                                              Fax: 972-378-9115
                                              rsmiley@fbfk.law
                                              acampbell@fbfk.law

                                              PROPOSED COUNSEL FOR
                                              DEBTOR IN POSSESSION




NOTICE OF EMERGENCY HEARING                      2
Case 21-31224-mvl11 Doc 14 Filed 07/02/21             Entered 07/02/21 10:10:32      Page 3 of 5




                                    Certificate of Service

        I certify that on July 2, 2021, a copy of the foregoing document was served electronically
on the Electronic Case Filing System for the United States Bankruptcy Court for the Northern
District of Texas and, by email and/or US Mail on the attached service list, and via email upon
the parties listed below:

 Prosperity Bank                                    Luminant Energy Company, LLC
 5949 Sherry Lane, Suite 600
 Dallas, Texas 75225                                Eric T. Haitz
 Ana.mccollum@prosperitybankusa.com                 Gibson, Dunn & Crutcher LLP
 Michael.murray@prosperitybankusa.com               811 Main Street, Suite 3000
                                                    Houston, TX 77002-6117
                                                    Telephone: 346.718.6648
                                                    EHaitz@gibsondunn.com


 Luminant Energy Company, LLC                       Luminant Energy Company, LLC

 Michael A. Rosenthal                               Matthew G. Bouslog
 Michael L. Raiff                                   Gibson, Dunn & Crutcher LLP
 Gibson, Dunn & Crutcher LLP                        3161 Michelson Dr.
 2001 Ross Avenue, Suite 2100,                      Irvine, CA 92612-4412
 Dallas, TX 75201                                   Telephone: 949-451-4030
 Tel: 214.698.3100                                  Email: MBouslog@gibsondunn.com
 Email: MRosenthal@gibsondunn.com
 MRaiff@gibsondunn.com


                                                      /s/ Rachael L. Smiley
                                                         Rachael L. Smiley




NOTICE OF EMERGENCY HEARING                     3
Case 21-31224-mvl11 Doc 14 Filed 07/02/21                  Entered 07/02/21 10:10:32            Page 4 of 5
                               WebEx Hearing Instructions
                                    Judge Michelle V. Larson
Pursuant to General Order 2021-06 issued by the Court on June 14, 2021, certain hearings before Judge
Michelle V. Larson will be conducted by WebEx videoconference.

For WebEx Video Participation/Attendance:
Link:   https://us-courts.webex.com/meet/larson

For WebEx Telephonic Only Participation/Attendance:
Dial-In: 1.650.479.3207
Access code: 160 135 6015

Participation/Attendance Requirements:
•       Counsel and other parties in interest who plan to actively participate in the hearing are encouraged
        to attend the hearing in the WebEx video mode using the WebEx video link above. Counsel and
        other parties in interest who will not be seeking to introduce any evidence at the hearing and who
        wish to attend the hearing in a telephonic only mode may attend the hearing in the WebEx
        telephonic only mode using the WebEx dial-in and meeting ID above.
•       Attendees should join the WebEx hearing at least 10 minutes prior to the hearing start time. Please
        be advised that a hearing may already be in progress. During hearings, participants are required to
        keep their lines on mute at all times that they are not addressing the Court or otherwise actively
        participating in the hearing. The Court reserves the right to disconnect or place on permanent
        mute any attendee that causes any disruption to the proceedings. For general information and
        tips with respect to WebEx participation and attendance, please see Clerk’s Notice 20-04:
        https://www.txnb.uscourts.gov/sites/txnb/files/hearings/Webex%20Information%20and%20Tips_
        0.pdf
•       Unless the Court orders otherwise, witnesses are required to attend the hearing in the WebEx
        video mode and live testimony will only be accepted from witnesses who have the WebEx
        video function activated. Telephonic testimony without accompanying video will not be accepted
        by the Court.
•       All WebEx hearing attendees are required to comply with Judge Larson’s Telephonic and
        Videoconference Hearing Policy (included within Judge Larson’s Judge-Specific Guidelines):
        https://www.txnb.uscourts.gov/content/judge-michelle-v-larson-0

Exhibit Requirements:
•       Any party intending to introduce documentary evidence at the hearing must file an exhibit list in
        the case prior to the hearing, with a true and correct copy of each designated exhibit filed as a
        separate, individual attachment thereto so that the Court and all participants have ready access to all
        designated exhibits.
•       If the number of pages of such exhibits exceeds 100, then such party must also deliver two (2) sets
        of such exhibits in exhibit binders to the Court by no later than twenty-four (24) hours in advance
        of the hearing.

Notice of Hearing Content and Filing Requirements:
IMPORTANT: For all hearings that will be conducted by WebEx only:
•       The Notice of Hearing filed in the case and served on parties in interest must: (1) provide notice
        that the hearing will be conducted by WebEx videoconference only, (2) provide notice of the above
        WebEx video participation/attendance link, and (3) attach a copy of these WebEx Hearing
        Instructions or provide notice that they may be obtained from Judge Larson’s hearing/calendar site:
        https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-larson-hearing-dates
•       When electronically filing the Notice of Hearing via CM/ECF select “at https://us-
Case 21-31224-mvl11    Doc 14 Filed 07/02/21 Entered 07/02/21 10:10:32 Page 5 of 5
      courts.webex.com/meet/larson” as the location of the hearing (note: this option appears
       immediately after the first set of Wichita Falls locations). Do not select Judge Larson’s Dallas
       courtroom as the location for the hearing.
